Citation Nr: 1447965	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  11-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and a personality disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to October 1976 and served in the Army National Guard until April 1980 and in the Naval Reserve until August 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that denied service connection for PTSD and declined to reopen the Veteran's previously denied claim for service connection for depression and a personality disorder.

In September 2012, the Veteran, sitting at the RO, testified during a hearing before the undersigned that was conducted via video conference.  A transcript of the hearing is of record.

A March 2006 rating decision denied the Veteran's claim for service connection for depression and a personality disorder and a July 2006 rating decision found that new and material evidence was not received to reopen the claim.  In the March 2011 decision, the RO declined to reopen the previously denied claim.  Because the evidence received since the 2006 denial includes relevant service personnel records (received in July 2011) that were in existence at the time of the prior denial, the claim will be re-adjudicated without the need for new and material evidence.  38 C.F.R. § 3.156(c) (2014).

The United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  Prior to July 13, 2010, service connection for PTSD required (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009), effective prior to July 13, 2010.  Effective July 13, 2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  

The Veteran's current claim was received by VA on July 29, 2010.  The provisions of this amendment apply to his claim because he asserts that in approximately August 1975, while on guard duty at an ammunitions dump in Germany, he heard a shot fired by what he believed was the Red Brigade terrorist group.  He reported the incident to his captain and filed a report.  It turned out to be a shot fired by a drunk military policeman.  The Veteran was upset that he was not allowed to return fire, according to a November 2000 VA medical record. 

Records of the incident described by the Veteran are unavailable.  See March 9, 2011 Report of Contact (noting no records at the Army Crime Records Center).  In written and oral statements, the Veteran expressed frustration that the report of the incident in service was not available.  See Board hearing transcript at pages 3-4.  An April 2011 VA outpatient psychology note describes the Veteran's "difficulty letting go of how his distress associated with past military events has not been validated" by VA.  

The Veteran testified that he was initially diagnosed as having PTSD by a VA physician in 2010.  See Board hearing transcript at page 2.

VA and non-VA medical records, dated from 1977 to 2011, include diagnoses of anxious depression (January 1990 VA discharge summary); depression (July 1998 and October and November 1999 private records); major depression (November 2000 VA medical record); dysthymic disorder (October 2008 VA medical record); and depression, NOS/dysthymia and an anxiety disorder (March 2011 VA medical record).  PTSD is not among his diagnosed disorders.

In light of the Veteran's lay statements attesting to depression associated with the incident in service, and the varied psychiatric diagnoses in the record, he should be afforded a VA examination to assess the nature and etiology of his psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Records

In September 2005, the Veteran provided what appears to be part of an administrative decision from the Social Security Administration (SSA).  In April 2006, he submitted a copy of a September 2003 letter and other pages of a SSA decision indicating that he was found totally disabled and unable to work due to disabilities that included major depression and a personality disorder, not otherwise specified (NOS).  The complete SSA decision and a copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c) (2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Recent medical records regarding the Veteran's treatment in the VA Nebraska-Western Iowa Health System, dated since August 2011, should be obtained.

Other Service

The Veteran has verified active service from June 1974 to October 1976; however, his service personnel records show that he was separated from military service in April 1980.  He submitted his Honorable Discharge record from the Army National Guard, dated in April 1980, and from the Naval Reserve, dated in August 1983.  

There is a March 1979 pre-enlistment service examination report for the Army National Guard among the Veteran's service treatment records.  His periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been verified. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment records for his Army National Guard and Naval Reserve service.

2. Verify all specific periods of the Veteran's ACDUTRA and INACDTRA (not retirement points).

3. Efforts to obtain verification and service treatment records must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

4. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran. 

5. Obtain all VA medical records regarding the Veteran's treatment dated since August 2011.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

6. After completing the above-requested development, schedule the Veteran for a VA psychiatric examination to determine the etiology of any diagnosed psychiatric disability, including depression and PTSD.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folder should be sent to the examiner for review. 

a. The examiner should identify all current psychiatric diagnoses, including consideration of depression, PTSD, or another psychiatric disability (any such disability shown on examination and in clinical records dated since 2010). 

b. For each diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's current (diagnosed during the appeal period) psychiatric disabilities had their onset in service, are related to his reported in-service stressor, or are otherwise the result of a disease or injury in service. 

c. If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor(s) supporting the diagnosis. 

d. In formulating the requested opinions, the examiner should specifically acknowledge and discuss the documented diagnoses of dysthymic and depressive disorders, depression, and an anxiety disorder.

e. The examiner should provide a rationale for the opinions offered.  If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

7. If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence.

8. After conducting any additional indicated development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



